DETAILED ACTION
This Office action is in response to the Amendment filed on 17 June 2021.  Claims 11-25 are pending in the application. Claims 1-10 have been canceled.
This application is a continuation of Application Serial No. 16/269,562, filed on 06 February 2019, now US Patent 10,680,146, which is a divisional of application Serial No. 15/087,365, filed on 31 March 2016, now US Patent 10,249,802.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,249,802. Although the claims at issue are not identical they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-16 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al., US PG pub. 20110309388 A1, of record.
With respect to claim 11, Ito discloses a light emitting device (see figure 1 below) a light emitting element (11, fig. 1) having a first face (top face of chip 11, fig. 1), a second face (bottom face of chip 11, fig. 1) opposing the first face (top face of chip 11, fig. 1), a plurality of lateral faces (wherein light transmissive 130 formed on, fig. 1) at an outermost lower face (10, fig. 1) of the light emitting device (device above layer 10, fig. 1), wherein outer lateral faces of the covering member (15 and 16, fig. 1) form outmost lateral faces of the light emitting device (device above layer 10, fig. 1), and wherein an outer lower face (lower face of 15 and 16) of the covering member (15 and 16, fig. 1) forms a portion (see figure 1 below) of the outermost lower face of the light emitting device (device above layer 10, fig. 1). 

    PNG
    media_image1.png
    278
    659
    media_image1.png
    Greyscale

With respect to claim 12, Ito discloses wherein: the covering member (15 and 16, fig. 1) comprises: a first covering member (15 and 16, fig. 1) that covers the lateral faces (wherein light transmissive 130 formed on, fig. 1) of the wavelength converting member (14, fig. 1), and a second covering member (15 and 16, fig. 1) that covers the at least one exposed corner (corner of the chip where side face and bottom face meet, fig. 1) of the light emitting element (11, fig. 1) and the exterior of the light transmissive member (13, fig. 1). 
With respect to claim 13, Ito discloses wherein: the light transmissive member (13, fig. 1) has a first face (top face of chip 11, fig. 1) that is flush with the first face (top face of chip 11, fig. 1) of the light emitting element (11, fig. 1), the wavelength converting member (14, fig. 1) rectangular in a top view and has a first face (top face of chip 11, fig. 1) opposing the first face (top face of chip 11, fig. 1) of the light emitting 
With respect to claim 14, Ito discloses wherein the four corner (corner of the chip where side face and bottom face meet, fig. 1) portions of the first face (top face of chip 11, fig. 1) of the wavelength converting member (14, fig. 1) are covered by the covering member (15 and 16, fig. 1). 
With respect to claim 15, Ito discloses wherein: the light transmissive member (13, fig. 1) has a first face (top face of chip 11, fig. 1) that is flush with the first face (top face of chip 11, fig. 1) of the light emitting element (11, fig. 1), the wavelength converting member (14, fig. 1) is rectangular in a top view and has a first face (top face of chip 11, fig. 1) opposing the first face (top face of chip 11, fig. 1) of the light emitting element (11, fig. 1), and the first face (top face of chip 11, fig. 1) of the wavelength converting member (14, fig. 1) are covered by the light emitting element (11, fig. 1) and the light transmissive member (13, fig. 1) except for four corner (corner of the chip where side face and bottom face meet, fig. 1) portions. 
With respect to claim 16, Ito discloses wherein the four corner (corner of the chip where side face and bottom face meet, fig. 1) portions of the first face (top face of chip 11, fig. 1) of the wavelength converting member (14, fig. 1) are covered by the covering member (15 and 16, fig. 1). 

With respect to claim 20, Ito discloses wherein: the light emitting element (11, fig. 1) is a substantially rectangular parallelepiped having four of the corners (corner of the chip where side face and bottom face meet, fig. 1), and two diagonally positioned corners (corner of the chip where side face and bottom face meet, fig. 1) among the four corners (corner of the chip where side face and bottom face meet, fig. 1) are covered by the covering member (15 and 16, fig. 1). 
With respect to claim 21, Ito discloses wherein all of said four corners (corner of the chip where side face and bottom face meet, fig. 1) of the light emitting element (11, fig. 1) are covered by the covering member (15 and 16, fig. 1). 
With respect to claim 22, Ito discloses wherein: the light emitting element (11, fig. 1) is a substantially rectangular parallelepiped having four of the corners (corner of the chip where side face and bottom face meet, fig. 1), and two adjacent corners (corner of the chip where side face and bottom face meet, fig. 1) among the four corners (corner of the chip where side face and bottom face meet, fig. 1) and a portion of an edge (edge where side face meets bottom face is cover with resin 130, fig. 1) between said two adjacent corners (corner of the chip where side face and bottom face meet, fig. 1) are covered by the covering member (15 and 16, fig. 1). 
With respect to claim 23, Ito discloses wherein: the light emitting element (11, fig. 1) comprises a light transmittive substrate and a semiconductor stack, and the light 
With respect to claim 24, Ito discloses wherein: the light transmissive member (13, fig. 1) is made of a light transmissive resin, and the covering member (15 and 16, fig. 1) is made of a light reflecting resin. 
With respect to claim 25, Ito discloses wherein the first face (top face of chip 11, fig. 1) of the light emitting element (11, fig. 1) is covered by the light transmissive member (13, fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., US PG pub. 2011/0309388 A1, of record.
With respect to claim 17-18, ITO discloses as applied to claim above however Ito did not discloses wherein a difference between a thermal expansion coefficient of the covering member (15 and 16, fig. 1) and a thermal expansion coefficient of the light emitting element (11, fig. 1) is smaller than a difference between a thermal expansion coefficient of the light transmissive member (13, fig. 1) and the thermal expansion .

Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive. Applicant has argued that Ito et al. fail to disclose a covering member at an outermost lower face of the light emitting device, wherein outer lateral faces of the covering member form outmost lateral faces of the light emitting device, and wherein an outer lower face of the covering member forms a portion of the outermost lower face of the light emitting device. However, after further consideration, the Examiner disagrees. Ito discloses that the covering member 15/16 at the outermost lower face such as 10 of the light emitting device, element above layer 10, wherein outer lateral faces of the covering member 15 and 16, form outmost lateral faces of the light emitting device and wherein an outer lower face, lower face 15 and 16, of the covering member forms a .


    PNG
    media_image1.png
    278
    659
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822